239 S.E.2d 263 (1977)
293 N.C. 589
NATIONWIDE MUTUAL INSURANCE COMPANY
v.
Rommie G. KNIGHT, Jr., by and through his Guardian ad Litem, Robert F. Johnson, Rommie G. Knight, Sr., Calvin Lee Love, Donna Burton Love, Gerald Glenn Burton, and Delores Burton Knight.
Supreme Court of North Carolina.
November 1, 1977.
Pettyjohn & Molitoris, for defendants.
Hudson, Petree, Stockton, Stockton & Robinson, for plaintiff.
Petition by defendants, Rommie G. Knight, Jr. and Rommie G. Knight, Sr., for discretionary review under GS 7A-31, 34 N.C.App. 96, 237 S.E.2d 341. Denied.